UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 2, 2014 WESTMOUNTAIN GOLD, INC. (Exact name of registrant as specified in its charter) Colorado 000- 53028 26-1315498 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) ake St. Ste. 401 Sandpoint, ID (Address of Principal Executive Offices) (208) 265-1717 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On June 2, 2014, the Company received theAmendment to Loan and Note Modification Agreement dated as of May 27, 2014 (the “Amendment to Loan Modification Agreement”) between the Company and BOCO Investments, LLC (“BOCO”) executed by BOCO. The Amendment to Loan Modification Agreement modifies three Loan Agreements, Security Agreements and related Promissory Notes between the Company and BOCO(collectively, the “Loan Documents”) that are in default and extends the maturity date of the debt to December 31, 2015, subject to the fulfilment of certain conditions pertaining to an anticipateddebt-equity offering by the Company (the “Debt-Equity Offering”).The deadline for meeting these conditions has been extended to June 30, 2014. The Amendment to Loan Modification Agreement also clarifies the amount of debt owed by the Company to a related party vendor, Minex Exploration. The agreement of Minex and the Company to convert $400,000.00 of the amount owed to Minex Explorationinto shares of the Company’s common stock at a price per share of $0.45 (the “Minex Conversion”) remains unchanged. Upon completion of the Minex Conversion and upon the fulfilment of certain conditions pertaining to the Debt- Equity Offering,the Company and BOCO have agreed: (i) to provide for the payment and/or conversion of portions of the outstanding Promissory Notes, including all accrued interest thereon, in shares of common stock of the Company; (ii) to extend and re-price some of the warrants previously issued to BOCO in connection with the Loan Documents; (iii) to issue new, additional warrants to BOCO; and (iv) to provide for the investment of additional funds by BOCO in theDebt-Equity Offering. No assurances can be given as to the Company’s ability to meet the conditions set forth in the Amendment to Loan Modification Agreement for the payment or conversion of the Promissory Notes or the extension of the maturity date. In addition, no assurances can be given that the Company will raise any or all of the funds sought in its Debt-Equity Offering. Item9.01. Financial Statements and Exhibits. Exhibit No. Description Amendment to Loan and Note Modification Agreement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTMOUNTAIN GOLD, INC. Date:June 6, 2014 By: /s/Gregory Schifrin Name: Gregory Schifrin Title: Chief Executive Officer
